859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. ROSS, Plaintiff-Appellant,v.Jon P. GALLEY, Warden, R.C.I.H., Lieutenant Lee, 2nd Shift,Correctional Officer, R.C.I.H., Sergeant Aukeney, 2nd Shift,Correctional Officer, R.C.I.H., Officer Barnhart, 2nd Shift,Correctional Officer, R.C.I.H., Officer Reid, 2nd Shift,Correctional Officer, R.C.I.H., Defendants-Appellees.
No. 87-7191.
United States Court of Appeals, Fourth Circuit.
Submitted July 6, 1988.Decided Sept. 15, 1988.

James T. Ross, appellant pro se.
Stephanie Judith Lane-Weber, Office of Attorney General of Maryland, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James T. Ross appeals from a judgment entered in favor of the defendants after a jury trial.  Defendants are two correctional officers whom Ross sued under 28 U.S.C. Sec. 1983 for allegedly beating and choking him without provocation.  We affirm.


2
The jury's finding for the defendants cannot be set aside unless it is shown to be clearly erroneous.  Rule 52(a), Federal Rules of Civil Procedure;  Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).  Neither the assertion by Ross that the defendants did use excessive force against him nor his unsupported allegation that their testimony was perjured can sustain a finding that the verdict was clearly erroneous.


3
Similarly, Ross has not made a sufficient showing of irregularity in the jury selection process to permit a finding of plain error.   Real v. Hogan, 828 F.2d 58, 62 (1st Cir.1987).


4
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.